     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 1 of 6



1    Dan Getman (Pro Hac Vice)
2    Getman, Sweeney & Dunn, PLLC
     260 Fair Street
3    Kingston, NY 12401
4    (845) 255-9370
     dgetman@getmansweeney.com
5
6    Susan Martin (AZ#014226)
     Daniel Bonnett (AZ#014127)
7    Jennifer Kroll (AZ#019859)
8    Martin & Bonnett, PLLC
     4647 N. 32nd St., Suite 185
9
     Phoenix, Arizona 85018
10   Telephone: (602) 240-6900
11   smartin@martinbonnett.com
     dbonnett@martinbonnett.com
12   jkroll@martinbonnett.com
13
     Edward Tuddenham (Pro Hac Vice)
14
     23 Rue du Laos
15   75015 Paris, France
16   etudden@prismnet.com
17
     Attorneys for Plaintiffs
18
                              UNITED STATES DISTRICT COURT
19                                DISTRICT OF ARIZONA

20                                             )
     Virginia Van Dusen, et al.,
                                               )
21                                             )
                                               )
22                         Plaintiffs,         ) No. CV 10-899-PHX-JWS
                                               )
23                                             )
            vs.                                ) Declaration of James Sherwood
24                                             )
     Swift Transportation Co., Inc., et al.,   )
25                                             )
                                               )
26                         Defendants.         )
                                               )
27                                             )
                                               )
28
     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 2 of 6



1
2    I, James Sherwood, declare as follows:
3       1. I am a paralegal at the law firm of Getman, Sweeney, & Dunn, PLLC (Hereafter
4          “GSD”).
5     Amy Gilpatrick
6       2. On April 14, 2020, GSD was contacted by Non-Opt-In Class Member Amy
7          Gilpatrick.
8       3. During the call, Ms. Gilpatrick indicated that she timely submitted her claim by
9          filling out the hardcopy Claim Form and Consent to Sue and W-4 forms included
10         with her notice, scanning the completed forms, and emailing them as an attachment
11         to the email address provided by the Settlement Administrator, Settlement Services,
12         Inc. (SSI): claims@ssiclaims.com. SSI has no record of her claim form.
13      4. I provided Ms. Gilpatrick with instructions explaining how to forward to me the
14         original email she sent to SSI and the attachments with the full, intact, original
15         email header information—this is metadata embedded within the email and
16         attachments, lodged in the file at the time of creation. The email she sent showed on
17         its face that it was sent to claims@ssiclaims.com on September 24, 2019 at 3:35 pm
18         with a subject line “Settlement forms attached.”
19      5. After receiving the email Ms. Gilpatrick sent to SSI, I reviewed the metadata
20         included with the email—that metadata confirms the dateline on the email—i.e. it
21         shows that the email was generated and transmitted to “claims@ssiclaims.com” on
22         September 24, 2019. The metadata for her email is attached as Exhibit 1.
23      6. The header metadata on the email also indicates that the email included an
24         attachment, titled “new doc 2019-09-24 15.33.17-20190924153426.pdf.”
25      7. The attachment that Ms. Gilpatrick claimed she sent to SSI with her email included
26         a Claim Form and Consent to Sue; Change of Information Form; and Form W-4,
27         This three-page attachment is appended to this declaration as Exhibit 2.
28
     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 3 of 6




1      8. The handwritten signature date on the attachment forms is “9/24/19”, the same date
2         as her email to SSI.
3      9. After opening the attachment document in Adobe Acrobat XI Pro, I examined the
4         properties of the attachment. The metadata on the attachment documents is attached
5         as Exhibit 3 hereto.
6      10. The metadata embedded in the attachment shows that the document was created
7         using “CamScanner,” a commonly-used application for smartphones.
8      11. The attachment filename follows a standard convention of assigning a default
9         creation date in the absence of manually entering a desired filename. In this case,
10        the default filename in the metadata of the attachment is “new doc 2019-09-24
11        15.33.17”—the same name as the attachment identified in the metadata of the email
12        sent to SSI. This name indicates that the attachment file was created on September
13        24, 2019, the same date as the handwritten signature date on the form itself, and the
14        same date that the email was transmitted.
15     Teagan Winkler
16     12. On April 21, 2020, GSD was contacted by Non-Opt-In Class Member Teagan
17        Winkler.
18     13. Ms. Winkler indicated that she timely submitted her claim by filling out the
19        hardcopy Claim Form and Consent to Sue and W-4 forms included with her notice,
20        photographing the completed forms, and emailing them as attachments to the email
21        address provided by the Settlement Administrator, Settlement Services, Inc.:
22        claims@ssiclaims.com. SSI can find no record of her claim form.
23     14. I provided Ms. Winkler instructions explaining how to forward the original, sent
24        email to me with full, intact, original email header information—this is metadata
25        embedded within the email itself. The received email is attached as Exhibit 4, and
26        copies of the attachments to that email as Exhibits 5 and 6.
27     15. After receiving the email Ms Winkler sent to SSI, I reviewed the header information
28        included in the email—the metadata shows that the email was generated and
                                                 2
     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 4 of 6




1         transmitted to “claims@ssiclaims.com” on October 17, 2019, at 13:50 (and 55
2         seconds). The subject line for the email was “Teagan Winkler Claim&Consent”
3      16. The header metadata also indicates that the email included two attachments, titled
4         “1017191337a.jpg” and “1017191337.jpg” respectively.
5      17. Ms. Winkler also sent me the two attachments to the email she sent to SSI. I opened
6         the photo files in “Irfanview,” a commonly-used photo-viewing and -editing
7         application, and accessed the EXIF metadata for both images (copies of that
8         metadata attached as Exhibits 7 and 8).
9      18. EXIF metadata includes information about when a photo file is created, including
10        time and date of creation, and the device used to create the file, whether camera,
11        scanner, phone, etc.
12     19. The EXIF metadata for both files show that the photos were taken on October 17,
13        2019, at 13:37 (and 41 seconds) for the file named “1017191337a.jpg,” and October
14        17, 2019, at 13:39 (and 43 seconds) for the file named “1017191339.jpg. In other
15        words, the two attachments were created approximately 10 minutes before the meta-
16        data indicates that the email transmitting the attachments was sent to SSI.
17     Linda Lawrence
18     20. On April 21, GSD was contacted by Participating Class Member (Opt-In) Linda
19        Lawrence (neé Merriman).
20     21. Ms. Lawrence had contacted the settlement administrator on or around 4/21/2020
21        and was informed that she was not on the list of participating class members and
22        would not be receiving a settlement award.
23     22. Upon further investigation, I determined that Ms. Lawrence was an Opt-in Class
24        member. However, in the process of matching the class list to existing opt-in class
25        members Ms. Lawrence was incorrectly identified as a non-Opt-In Class Member.
26        Her consent to sue, filed with the court on 1/29/2018, is attached as Exhibit 11.
27     23. The Settlement Agreement required non-opt-in class members to file claim forms
28        and because SSI thought Ms. Lawrence was a non-opt-in class member who had not
                                                 3
     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 5 of 6




1         filed a claim form it determined she had no right to a settlement payment. However
2         the Settlement Agreement provides that Opt-In Class Members did not have to file
3         claim forms in order to receive their award; they were automatically entitled to a
4         settlement award.
5      24. Because Ms. Lawrence was an Opt-in Class Member, she had no obligation to file a
6         claim form and her award should have been mailed to her in early April 2020.
7      Saul Feagin Jr
8      25. In April 2020, Saul Feagin Jr, a Non-Opt-In Class Member, contacted Martin &
9         Bonnett, plaintiffs’ co-counsel in the Swift matter, indicating that he had filed a
10        timely claim and change of address form with Settlement Services, Inc. (“SSI”) via
11        the settlement website in October 2019. However, when he contacted SSI in April
12        2020 asking about his settlement allocation SSI informed him that it had received
13        his change of address form in October, 2019, but had not received a claim form.
14     26. There would be no reason for a Class Member to submit a change of address form
15        unless the Class Member were making a claim. Had SSI informed Mr. Feagin when
16        it received his change of address form that there was no claim form attached, he
17        would have had ample time to cure the issue. Mr. Feagin’s affidavit is attached as
18        Exhibit 9; the declaration of Martin & Bonnett Sr. Paralegal Trudy Mahabir is
19        attached as Exhibit 10.
20     27. In the fall of 2019, Getman Sweeney made thousands of telephone calls to class
21        members reminding them of their right to participate in the Settlement if they
22        wanted to. I have reviewed our law firm’s call records relating to that outreach
23        effort, and I can confirm that the call notes indicate that a paralegal from Martin &
24        Bonnett made positive contact with Mr. Feagin via phone in late October 2019. The
25        contemporaneous call notes indicate that Mr. Feagin informed the paralegal that he
26        had “submitted [his claim] last week.”
27
28
                                                 4
     Case 2:10-cv-00899-JWS Document 1182-2 Filed 05/26/20 Page 6 of 6




1       28. The claims administrator has confirmed that Mr. Feagin submitted an address
2          update through the settlement website in October 2019. See Ex. 10, Declaration of
3          T. Mahabir.
4
5    I declare under the penalty of perjury of the laws of the United States that the
6    foregoing statements are true and correct and are based on my personal knowledge.
7    Dated: May 1, 2020
8    Kingston, New York
9
10
                                                    /s/ James R. Sherwood
11
12                                                  James R. Sherwood

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5
